UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
PATRICK FLOYD WILSON, a/k/a                        No. 00-4505
Anthony Brown, a/k/a Anthony
Wilson, a/k/a Little Patrick,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Western District of Virginia, at Harrisonburg.
            James H. Michael, Jr., Senior District Judge.
                          (CR-96-30056)

                      Submitted: January 31, 2001

                      Decided: February 26, 2001

         Before LUTTIG and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Gregory W. Bowman, CHASLER, BOWMAN & VANN, P.L.C.,
Winchester, Virginia, for Appellant. Robert P. Crouch, Jr., United
States Attorney, Thomas J. Bondurant, Jr., Assistant United States
Attorney, Jason M. Bealle, Third-Year Law Intern, Roanoke, Vir-
ginia, for Appellee.
2                     UNITED STATES v. WILSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

  Patrick Floyd Wilson appeals from his criminal conviction for mur-
der for hire and conspiracy to commit murder for hire in violation of
18 U.S.C.A. §§ 2, 1958 (West 2000). We affirm.

   Wilson first argues that the evidence was insufficient to convict
him of the charged offenses. A jury’s verdict must be upheld on
appeal if there is substantial evidence in the record to support it.
Glasser v. United States, 315 U.S. 60, 80 (1942). In determining
whether the evidence in the record is substantial, this court views the
evidence in the light most favorable to the government, and inquires
whether there is evidence that a reasonable finder of fact could accept
as adequate and sufficient to support a conclusion of a defendant’s
guilt beyond a reasonable doubt. United States v. Burgos, 94 F.3d
849, 862 (4th Cir. 1996) (en banc). In conducting this inquiry, the
court does not review the credibility of the witnesses, but rather
assumes that the jury resolved all contradictions in the testimony in
favor of the government. United States v. Romer, 148 F.3d 359, 364
(4th Cir. 1998).

   Notwithstanding Wilson’s claims, our review of the record, in the
light most favorable to the Government, leads us to conclude that
there was sufficient evidence to establish Wilson’s guilt beyond a rea-
sonable doubt. Accordingly, we find his conviction supported by sub-
stantial evidence.

   Wilson next raises a host of evidentiary issues. All save one of
these perceived errors were not challenged below. Accordingly, they
are reviewed for plain error. United States v. Olano, 507 U.S. 725,
732 (1993). To obtain relief on these claims, Wilson must therefore
demonstrate: (1) there was an error; (2) the error was plain or clear
under current law; (3) the error affected substantial rights so as to
                       UNITED STATES v. WILSON                        3
prejudice him; and (4) the error seriously affected the fairness, integ-
rity, or public reputation of the judicial proceedings. Id. at 732. Our
review of the record leads us to conclude that Wilson is unable to
demonstrate these elements in relation to any of his novel claims.

   Finally, Wilson argues that the district court erroneously admitted
a "rap-poem" allegedly written by Wilson, arguing that the poem’s
probative value was "substantially outweighed by the danger of unfair
prejudice" under Fed. R. Evid. 403. We note that the poem was
largely incoherent and conclude that its relevance was not substan-
tially outweighed by a danger of unfair prejudice. Moreover, even
assuming that the district court abused its discretion in admitting the
poem, any error would be reviewed for harmlessness.

   This court determines harmlessness of a nonconstitutional error by
deciding "whether [the court], in appellate review, can say ‘with fair
assurance, after pondering all that happened without stripping the
erroneous action from the whole, that the judgment was not substan-
tially swayed by the error.’" United States v. Ince, 21 F.3d 576, 583
(4th Cir. 1994) (quoting Kotteakos v. United States, 328 U.S. 750,
765 (1946)). In determining whether an error substantially swayed a
judgment of conviction, this court considers: (1) the centrality of the
issue affected by the error; (2) the steps taken to mitigate the effects
of the error; and (3) the closeness of the case. See id. Examining these
factors, we conclude that even if the evidence was improperly admit-
ted, that admission was harmless.

  For these reasons, we affirm Wilson’s criminal conviction. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED